UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD TO Commission File Number000-50616 PDC 2003-B Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 55-0825013 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(Zip code) (303) 860-5800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of March 31, 2011 the Partnership had 867.33 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2003-B LIMITED PARTNERSHIP (A West Virginia Limited Partnership) INDEX TO REPORT ON FORM 10-Q Page PART I – FINANCIAL INFORMATION Special Note Regarding Forward-Looking Statements 1 Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) 3 Condensed Statements of Operations (unaudited) 4 Condensed Statements of Cash Flows (unaudited) 5 Notes to Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. [Removed and Reserved] 23 Item 5. Other Information 23 Item 6. Exhibits Index 24 SIGNATURES 25 Index SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (“Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) regarding PDC 2003-A Limited Partnership’s (“Partnership” or the “Registrant”) business, financial condition and results of operations.Petroleum Development Corporation (“PDC”), which conducts business under the name PDC Energy, is the Managing General Partner of the Partnership.All statements other than statements of historical facts included in and incorporated by reference into this report are “forward-looking statements” within the meaning of the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas, natural gas liquid(s) or “NGL(s)”, and crude oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner’s strategies, plans and objectives. However, these are not the exclusive means of identifying forward-looking statements herein.Although forward-looking statements contained in this report reflect the Managing General Partner's good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including known and unknown risks and uncertainties incidental to the development, production and marketing of natural gas, NGLs and crude oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: · changes in production volumes and worldwide demand; · volatility of commodity prices for natural gas and crude oil; · changes in estimates of proved reserves; · inaccuracy of reserve estimates and expected production rates; · declines in the value of the Partnership’s natural gas and crude oil properties resulting in impairments; · the availability of Partnership future cash flows for investor distributions or funding of refracturingactivities; · the timing and extent of the Partnership’s success in further developing and producing the Partnership’s reserves; · the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; · risks incidental to the refracturing and operation of natural gas and crude oil wells; · the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; · the effect of existing and future laws, governmental regulations and the political and economic climate of the U.S. as well as other oil producing countries throughout the world; · changes in environmental laws, the regulation and enforcement of those laws and the costs to comply with those laws; · the impactof environmental events, governmental responses to the events and the Managing General Partner’s ability insure adequately against such events; · competition in the oil and gas industry; · the success of the Managing General Partner in marketing the Partnership’s oil and gas; · the effect of natural gas and crude oil derivative activities; · the availability of funding for the consideration payable by PDC and its wholly-owned subsidiary to consummate the prospective mergers of the 2005 partnerships and the timing of consummating these mergers, if at all; · losses possible from pending or future litigation; and · the success of strategic plans, expectations and objectives for future operations of the Managing General Partner. - 1 - Index PDC 2003-B LIMITED PARTNERSHIP (A West Virginia Limited Partnership) Further, the Partnership urges the reader to carefully review and consider the cautionary statements and disclosures made in this report, the Partnership’s annual report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission (“SEC”) on March 30, 2011 (“2010 Form 10-K”) and the Partnership’s other filings with the SEC for further information on risks and uncertainties that could affect the Partnership’s business, financial condition and results of operations, which are incorporated by this reference as though fully set forth herein.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this report.The Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events.All forward looking statements are qualified in their entirety by this cautionary statement. - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PDC 2003-B Limited Partnership Condensed Balance Sheets (unaudited) March 31, December 31, 2010* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Crude oil inventory Due from Managing General Partner-derivatives Total current assets Natural gas and crude oil properties, successful efforts method, at cost Less:Accumulated depreciation, depletion and amortization ) ) Natural gas and crude oil properties, net Due from Managing General Partner-derivatives Other assets Total noncurrent assets Total Assets $ $ Liabilities and Partners' Equity Current liabilities: Accounts payable and accrued expenses $ $ Due to Managing General Partner-derivatives Due to Managing General Partner-other, net Total current liabilities Due to Managing General Partner-derivatives Asset retirement obligations Total liabilities Commitments and contingent liabilities Partners' equity: Managing General Partner Limited Partners -867.33 units issued and outstanding Total Partners' equity Total Liabilities and Partners' Equity $ $ *Derived from audited 2010 balance sheet See accompanying notes to unaudited condensed financial statements. - 3 - Index PDC 2003-B Limited Partnership Condensed Statements of Operations (unaudited) Three months ended March 31, Revenues: Natural gas, NGLs and crude oil sales $ $ Commodity price risk management (loss) gain, net ) Total revenues Operating costs and expenses: Natural gas, NGLs and crude oil production costs Direct costs - general and administrative Depreciation, depletion and amortization Accretion of asset retirement obligations Total operating costs and expenses (Loss) income from operations ) Interest income 21 7 Net (loss) income $ ) $ Net (loss) income allocated to partners $ ) $ Less:Managing General Partner interest in net (loss) income ) Net (loss) income allocated to Investor Partners $ ) $ Net (loss) income per Investor Partner unit $ ) $ Investor Partner units outstanding See accompanying notes to unaudited condensed financial statements. - 4 - Index PDC 2003-B Limited Partnership Condensed Statements of Cash Flows (unaudited) Three months ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to net (loss) income to reconcile to net cash provided by operating activities: Depreciation, depletion and amortization Accretion of asset retirement obligations Unrealized loss (gain) on derivative transactions ) Changes in operating assets and liabilities: Decrease in accounts receivable (Increase) decrease in crude oil inventory ) Increase in other assets ) ) (Decrease) increase in accounts payable andaccrued expenses ) Increase (decrease) in Due to Managing General Partner - other, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures for natural gas and crude oil properties ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to Partners ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents 7 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to unaudited condensed financial statements - 5 - Index PDC 2003-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2011 (unaudited) Note 1−General and Basis of Presentation PDC 2003-B Limited Partnership (the “Partnership” or the “Registrant”) was organized as a limited partnership, in accordance with the laws of the State of West Virginia for the purpose of engaging in the exploration and development of natural gas and crude oil properties.Business operations of the Partnership commenced upon closing of an offering for the sale of Partnership units.Upon funding, the Partnership entered into a Drilling and Operating Agreement (“D&O Agreement”) with the Managing General Partner which authorizes Petroleum Development Corporation (“PDC”), which conducts business under the name PDC Energy, to conduct and manage the Partnership’s business.In accordance with the terms of the Limited Partnership Agreement (the “Agreement”), the Managing General Partner is authorized to manage all activities of the Partnership and initiates and completes substantially all Partnership transactions. As of March 31, 2011, there were 771 Investor Partners.PDC is the designated Managing General Partner of the Partnership and owns a 20% Managing General Partner ownership in the Partnership.According to the terms of the Limited Partnership Agreement, revenues, costs and cash distributions of the Partnership are allocated 80% to the limited partners (“Investor Partners”), which are shared pro rata, based upon the number of units in the Partnership, and 20% to the Managing General Partner.The Managing General Partner may repurchase Investor Partner units under certain circumstances provided by the Agreement, upon request of an individual Investor Partner.Through March 31, 2011, the Managing General Partner has repurchased 51.4 units of Partnership interests from Investor Partners at an average price of $5,692 per unit.As of March 31, 2011, the Managing General Partner owns 24.7% of the Partnership. The Partnership expects continuing operations of its natural gas and crude oil properties until such time the Partnership’s wells are depleted or become uneconomical to produce, at which time they may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2050, unless dissolved by certain conditions stipulated within the Agreement which are unlikely to occur at this time, or by written consent of the Investor Partners owning a majority of outstanding units at that time. In the Managing General Partner’s opinion, the accompanying interim unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fairstatement of the Partnership’s financial statements for interim periods in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in theaudited financial statements have been condensed or omitted.The information presented in this quarterly report on Form 10-Q should be read in conjunction with the Partnership’s audited financial statements and notes thereto included in the Partnership’s 2010 Form 10-K.The Partnership’s accounting policies are described in the Notes to Financial Statements in the Partnership’s 2010 Form 10-K and updated, as necessary, in this Form 10-Q.The results of operations for the three months ended March 31, 2011, and the cash flows for the same period, are not necessarily indicative of the results to be expected for the full year or any other future period. Note 2−Recent Accounting Standards Recently Adopted Accounting Standards Fair Value Measurements and Disclosures In January 2010, the FASB issued changes related to fair value measurements requiring gross presentation of activities within the Level 3 roll forward, whereby entities must present separately information about purchases, sales, issuances and settlements.These changes were effective for the Partnership’s financial statements issued for annual reporting periods, and for interim reporting periods within the year, beginning after December 15, 2010.The adoption of this change did not have a material impact on the Partnership’s financial statements. - 6 - Index PDC 2003-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2011 (unaudited) Note 3−Transactions with Managing General Partner and Affiliates The Managing General Partner transacts business on behalf of the Partnership under the authority of the D&O Agreement.Revenues and other cash inflows received on behalf of the Partnership are distributed to the Partners net of (after deducting) corresponding operating costs and other cash outflows incurred on behalf of the Partnership.The fair value of the Partnership’s portion of unexpired derivative instruments is recorded on the condensed balance sheets under the captions “Due from Managing General Partner–derivatives,” in the case of net unrealized gains or “Due to Managing General Partner–derivatives,” in the case of net unrealized losses. The following table presents transactions with the Managing General Partner reflected in the condensed balance sheet line item – “Due from (to) Managing General Partner-other, net,” which remain undistributed or unsettled with the Partnership’s investors as of the dates indicated. March 31, December 31, Natural gas, NGLs and crude oil sales revenues collected from the Partnership's third-party customers $ $ Commodity price risk management, realized gain Other (1) ) ) Total Due to Managing General Partner-other, net $ ) $ ) All other unsettled transactions, excluding derivative instruments, between the Partnership and the Managing General Partner.The majority of these are operating costsor general and administrative costs which have not been deducted from distributions. The following table presents Partnership transactions, excluding derivative transactions which are more fully detailed in Note 5, Derivative Financial Instruments, with the Managing General Partner and its affiliates for the three months ended March 31, 2011 and 2010.“Well operations and maintenance” and “Gathering, compression and processing fees” are included in the “Natural gas, NGLs and crude oil production costs” line item on the condensed statements of operations. Three months ended March 31, Well operations and maintenance $ $ Gathering, compression and processing fees Direct costs - general and administrative Cash distributions (1) Cash distributions include $3,382 and $8,123 during the three months ended March 31, 2011 and 2010, respectively, related to equity cash distributions on Investor Partner units repurchased by PDC. - 7 - Index PDC 2003-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2011 (unaudited) Note 4−Fair Value of Financial Instruments The following table presents, for each hierarchy level, the Partnership’s derivative assets and liabilities, including both current and non-current portions, measured at fair value on a recurring basis as of March 31, 2011 and December 31, 2010. March 31, 2011 December 31, 2010 Quoted Prices in Active Markets Significant Unobservable Inputs Quoted Prices in Active Markets Significant Unobservable Inputs Level 1 Level 3 Total Level 1 Level 3 Total Assets: Commodity based derivatives $ Total assets Liabilities: Commodity based derivatives - ) ) - ) ) Basis protection derivative contracts - ) ) - ) ) Total liabilities - ) ) - ) ) Net asset (liability) $ $ ) $ $ $ ) $ The following table presents a reconciliation of the Partnership’s Level 3 fair value measurements. Three months ended March 31, 2011 March 31, 2010 Fair value, net liability, beginning of year $ ) $ ) Changes in fair value included in statement of operations line item -Commodity price risk management, net ) ) Settlements ) Fair value, net liability, end of period $ ) $ ) Change in unrealized loss relating to assets (liabilities) still held as of March 31, 2011 and 2010, respectively, included in statement of operations line item: Commodity price risk management, net $ ) $ ) See Note 5, Derivative Financial Instruments, for additional disclosure related to the Partnership’s derivative financial instruments. Non-Derivative Financial Assets and Liabilities.The carrying values of the financial instruments comprising current assets and current liabilities approximate fair value due to the short-term maturities of these instruments. - 8 - Index PDC 2003-B LIMITED PARTNERSHIP NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2011 (unaudited) Note 5−Derivative Financial Instruments As of March 31, 2011, the Partnership had derivative instruments in place for a portion of its anticipated production through 2013 for a total of 345,925 MMbtu of natural gas and 2,476 Bbls of crude oil. The following table presents the location and fair value amounts of the Partnership’s derivative instruments on the accompanying condensed balance sheets.These derivative instruments were comprised of commodity collars, commodity fixed-price swaps and basis swaps. Fair Value Balance Sheet March 31, December 31, Derivative instruments not designated as hedge(1): Line Item Derivative Assets: Current Commodity contracts Due from Managing General Partner-derivatives $ $ Non Current Commodity contracts Due from Managing General Partner-derivatives Total Derivative Assets $ $ Derivative Liabilities: Current Commodity contracts Due to Managing General Partner-derivatives $ $ Basis protection contracts Due to Managing General Partner-derivatives Non Current Commodity contracts Due to Managing General Partner-derivatives - - Basis protection contracts Due to Managing General Partner-derivatives Total Derivative Liabilities $ $ As of March 31, 2011 and December 31, 2010, none of the Partnership’s derivative instruments were designated as hedges. The following table presents the impact of the Partnership’s derivative instruments on the Partnership’s accompanying condensed statements of operations. Three months ended March 31, Statement of operations line item Reclassification of Realized Loss (Gain) Included in Prior Periods Unrealized Realized and Unrealized Gain (Loss) For the Current Period Total Reclassification of Realized Loss (Gain) Included in Prior Periods Unrealized Realized and Unrealized GainFor the Current Period Total Commodity price risk management, net Realized gain $ Unrealized (loss) gain ) Total commodity price risk management (loss) gain, net $
